Citation Nr: 1140972	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-02 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic headaches, including as secondary to his claimed non-service-connected neck disorder, service-connected blood pressure, and/or a claimed undiagnosed illness.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension from July 13, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and February 1976 to February 1994. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These matters were previously before the Board in July 2004, December 2008, September 2009, and September 2010.  The September 2010 Board decision reopened the Veteran's claim for entitlement to service connection for chronic headaches, at which time each remaining claim was remanded to the RO for additional development  The issues on appeal have since been returned to the Board for appellate review.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in August 2008.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's headaches are likely proximately due to or the result of service-connected hypertension.

2.  The Veteran's hypertension, from July 13, 2009, is not manifested by diagnostic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for the Veteran's headaches as secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for an evaluation in excess of 10 percent for hypertension, from July 13, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for entitlement to service connection is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

As to his increased rating claim, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in September, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  An additional letter, dated December 2010, contained information regarding the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Following multiple Board remands, the Veteran's Social Security Administration records have been obtained, as well as current VA treatment records .  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded a VA examination to ascertain the current severity of his service-connected hypertension in October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided findings relevant to the issue at hand which specifically addressed pertinent diagnostic criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Veteran has claimed to have chronic headaches resulting from his period of active duty, as well as secondary to his service-connected hypertension, among other disorders which are currently not service-connected.  In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The Court held that in order to prevail on the issue of service connection on the merits there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the Veteran has current diagnoses of tension headaches, vascular headaches, and chronic headaches with mixed features.  See Persian Gulf examination, September 1999; VA Examination Report, March 2009; VA outpatient report, December 2010.  Thus, element (1) of Hickson has been satisfied for his service connection claim, in that the Veteran has demonstrated that he has current diagnoses for the claimed disorder.  

As noted in the prior Board remand, the Veteran's service treatment records did not indicate any complaints of, or treatment for, headaches.  Following his February 1994 discharge, the Veteran received a general VA examination in May 1994, only three months removed from active service, which included a report of a headache located on the left side of his head.  The VA examiner found him to have a history of headaches, etiology unknown. 

Following a Persian Gulf examination in September 1999, it was noted that the Veteran served in the Gulf for 2 months and complained of chronic headaches since 1991; the examiner diagnosed tension headaches.  Many years later, the Veteran denied current manifestations of headaches in a February 2008 VA outpatient treatment record.

During the Veteran's August 2008 Board hearing, he testified that he did, in fact, receive treatments for headaches during his period of service, and that he was provided Tylenol.  He further asserted that he had a current headache disorder.  While he did not have a diagnosis of migraine headaches, he was told that his headaches could be related to his hypertension.  He was not in receipt of treatment for headaches at the time of the hearing.  See Transcript, pp. 18-20.

The Veteran was afforded a VA examination in March 2009, during which he reported experiencing headaches since 1985 or 1986, when he was first diagnosed with hypertension while stationed in Germany.  It was noted, however, that service treatment records were silent for an evaluation of a headache condition.  The examiner noted the Veteran's reported onset of headaches in 1991 during a Gulf War examination in 1999.  The examiner pointed out that the Veteran was diagnosed with tension headaches on several occasions, and stated that the Veteran's headache symptoms were consistent with tension-type headaches.  The examiner opined that, based on the overall evidence of record and the Veteran's history, the Veteran's diagnosis of vascular (tension-type) headaches were less likely than not related to his hypertension.  The examiner did not opine as to whether the Veteran's headaches could be directly attributed to service.

A private medical report from August 2009 noted that the Veteran denied headache symptoms during treatment for hypertension.  April  and July 2010 private reports noted the Veteran's reports of headaches.  The Veteran's provider did not establish a link between his headaches and his hypertension at that time.


Following a September 2010 Board remand, the Veteran was afforded an additional VA compensation and pension examination in December 2010.  At that time, the Veteran reported that his headaches had been persistent since his period of active service, and that they had worsened over the past 10 years.  He claimed to experience different types of headaches, to include migraines one to four times per month, as well as "regular" headaches which occurred twice per week.  When experiencing the latter, the Veteran stated that he was able to function, and that these episodes were not prostrating in nature.  The Veteran reported that his headaches began in 1983, the same year he was diagnosed with hypertension.  Though generally controlled, the Veteran maintained that episodes of elevated blood pressure brought about instances of headaches which were more severe than his "regular" headaches.  While an etiological opinion was requested, the examiner was unable to provide an opinion due to the lack of service medical records at the time of the examination.

Following a review of the Veteran's service medical records in April 2011, in addition to all six volumes of the Veteran's claims file, the examiner noted that inservice reports were negative for headaches.  Frequent headaches were denied during his retirement examination in 1993.  In May 1994, the Veteran reported left-sided headaches, and the etiology was ultimately unknown.  It was noted that the Veteran was seen in March 1999 and diagnosed with tension headaches.  In October 1999, tension was noted in the neck and tension headaches were diagnosed.  Headaches were reported during a traumatic brain injury examination in 2009, and VA medical records from February 2008 to December 2010 were negative for complaints of migraine headaches.  Because service medical records were negative for a diagnosis of a chronic headache disorder, the examiner opined that the Veteran's current diagnosis was less likely than not directly related to his period of active service.  

Regarding a relationship to hypertension, the Veteran reported occasional headaches when his blood pressure was elevated.  It was noted that the Veteran was seen in October 1994 with complaints of headaches, and in 1995 with complaints of headaches every other day.  The Veteran noted that his hypertension is generally controlled with medication, but reported the onset of headaches with elevated blood pressure.  The examiner stated that hypertension can cause headaches, and that it was at least as likely as not that a portion of the Veteran's headaches were related to his service-connected hypertension.

As to assertions of the Veteran that his claimed headache disorder is causally-related to his service-connected hypertension, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, the Board finds that, while the Veteran is not competent to determine the cause of his claimed disorder, he is competent to report his own symptoms, such has a headache.  The Veteran is also competent to report the continuity of those symptoms from his period of active service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Following an extensive review of the claims file, the Board finds that the evidence is, at the least, in relative equipoise.  Each VA examiner provided a rationale in support of their opinion.  While the April 2011 examiner did not find that the Veteran's headache disorder was incurred during his period of active duty, the examiner opined that his headaches were more likely than not linked to his service-connected hypertension.  Moreover, the Veteran has provided evidence of a current disorder, as well as long-standing treatment for hypertension (at times, concurrently).  This evidence, coupled with the Veteran's competent testimony, is sufficient to show that a current disability exists, and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See Allen. 

Therefore, as the evidence for the claim stands at least in equipoise, the benefit-of-the-doubt rule is in effect, and the claim for entitlement to service connection for a headache disorder must be granted.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods prior to May 8, 2007, where the Veteran's service-connected disabilities have resulted in symptoms that would warrant different or additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disability is rated pursuant to Diagnostic Code 7101. Diagnostic Code 7101 provides a 10 percent disability rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent disability rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated at 40 percent disabling, and a maximum 60 percent disability rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In a private medical report from July 13, 2009, the Veteran reported night sweats.  He was diagnosed with benign hypertension.  Another report from August 2009 noted that the Veteran's blood pressure was found to be high.  He denied headaches and/or blurred vision at that time.  

Turning to medical reports of record from July 2009 through the present, systolic blood pressure readings have ranged from 130 (lowest) to 191 (highest).  Diastolic readings have ranged from 84 to 123.  During the Veteran's October 2010 VA examination, his blood pressure readings were 130/84 and 130/86.  

At that time, the Veteran reported that he was first diagnosed with hypertension in 1982.  He further reported that hypertension, and any symptoms thereof, did not interfere with work activities.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted from July 13, 2009.  As noted above, a 20 percent disability rating is warranted where diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Here, a vast majority of the Veteran's blood pressure readings from July 13, 2009, to include his most recent VA examination, reflect a diastolic pressure less than 110 (11 out of 14 readings of record).  Most importantly, this period does not contain a single reading to demonstrate systolic pressure of 200 or higher.  As such, a higher evaluation of 20 percent is not warranted.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing fatigue, weakness, and angina.  See Washington.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that an evaluation for hypertension, in excess of 10 percent,  from July 13, 2009, is not warranted.  


ORDER

Entitlement to service connection for chronic headaches, as secondary to service-connected hypertension, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for hypertension, from July 13, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


